252 F.2d 789
William Eugene MONDAY, Jr., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.William Eugene MONDAY, Jr., and Florence S. MONDAY, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13282.
No. 13283.
United States Court of Appeals Sixth Circuit.
February 20, 1958.

Petition to Review Decision of the Tax Court of the United States.
Wm. P. O'Neil, Howard F. Jarvis, Elliott D. Adams, John M. Thornberg, and McAfee Lee, Knoxville, Tenn., for petitioners.
Charles K. Rice, Nelson P. Rose, Ellis N. Slack, Lee A. Jackson, A. F. Prescott, Fred E. Youngman, John M. Morawski and Carolyn R. Just, Washington, D. C., for respondent.
Before MARTIN and McALLISTER, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
The Court having considered the record, the briefs and the oral argument of the parties upon the petitions to review the decisions of the Tax Court herein, and it appearing that there is substantial evidence to support the findings of the Tax Court and that the findings are not in any respect clearly erroneous (Dougherty v. Commissioner, 6 Cir., 1954, 216 F.2d 110);


2
It is ordered, upon the findings of fact and the well reasoned opinion of the Tax Court, 1957, ___ T.C. ___, that the decisions of the Tax Court are hereby affirmed.